Case: 10-10081     Document: 00511242202          Page: 1    Date Filed: 09/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                         September 23, 2010

                                     No. 10-10081                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

JUAN PEREZ-MARROQUIN,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:09-00059


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Juan Perez-Marroquin has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Perez-Marroquin has not
filed a response. Our independent review of the record and counsel’s brief
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave




        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-10081   Document: 00511242202   Page: 2   Date Filed: 09/23/2010

                               No. 10-10081

to withdraw pursuant to Anders is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                    2